Citation Nr: 1728700	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  03-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period on appeal prior to November 17, 2010, and in excess of 50 percent for the period on appeal from November 17, 2010.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-Law



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, including service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2015 rating decisions that were issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, District of Columbia, and the VA Regional Office (RO) in Waco, Texas, respectively.

The Veteran's claim seeking a higher rating for PTSD was previously before the Board in December 2012 and December 2014 when it was remanded for additional development.  There has been substantial compliance with the remands' directives and the Board may proceed with review of the Veteran's appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The issues of the Veteran's entitlement to a compensable rating for bilateral hearing loss and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since January 17, 2001, the Veteran's psychiatric symptoms have resulted in occupational and social impairment with deficiencies in most areas; however, the preponderance of the evidence shows that the Veteran's psychiatric disability does not more closely approximate total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Legal Principles

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected psychiatric disability where it is not possible to separate the symptoms.

Relevant Evidence

By way of background, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation, effective January 17, 2001, in a January 2010 rating decision.  Shortly thereafter, in November 2010, the Veteran filed a claim for an increased rating, which the Board construes as a timely notice of disagreement with the January 2010 rating decision that granted service connection.  In a subsequent March 2012 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective November 17, 2010.  Thus, the Board finds that the issue before the Board is one of an initial rating in excess of 30 percent for the period on appeal from January 17, 2001, to November 16, 2010, and in excess of 50 percent for the period from November 17, 2010.

A January 2001 VA mental health triage record documents a finding of depressed mood and the Veteran's report that he recently lost his job due to his hearing deficit.  A similar report was documented in December 2000.

A February 2001 VA mental health psychosocial assessment indicates that the Veteran was bothered by repeated, disturbing memories, was bothered by thoughts or images of one or more stressful in-service events, felt distant or cut off from other people, and felt "super alert," watchful, or on guard.  The reporting clinician endorsed that the Veteran had significant deficits in his regular activities of daily living or significant deficits in self-expression, self concept, stress management, coping skills, organizing a task, following instructions, or maintaining self control.

In March 2001, the Veteran denied having suicidal and homicidal ideas, demonstrated circumstantial speech, and had problems concentrating because he was focused on his job loss.

Also in March 2001, the Veteran underwent a VA mental disorders examination.  The examination report documents a chief complaint of anxiety and hopelessness.  He was neatly dressed and neatly groomed and presented with normal psychomotor activity.  A mental status examination also revealed that the Veteran was rather talkative, with speech at a normal rate and volume; his answers to questions were logical, relevant, and coherent; his mood was mildly depressed and his affect was flexible; he was oriented to person, place, and time; he admitted having anger and the impulse to hurt others, but no current plan to do it; he did not have thoughts about suicide and reported that he does not intend to commit suicide; he reported having hallucinations and loss of motivation; and he demonstrated a normal range of retention and recall.  He reported that he has had trouble with his memory when upset, but is able to remember things when he is calm.

With regard to the examiner's assessment of the Veteran's functional limitations, the Board notes that the Veteran was able to bathe, dress, and tend to his personal hygiene, and could perform household chores.  The examiner noted that the Veteran had not attended church in a year and did not belong to organizations, but his social functioning was fair during the interview.  More specifically, he was quite talkative and able to express himself, able to visit outside the home, talk on the telephone, send a letter in the mail, and read a newspaper.  Additionally, at that time, the Veteran reported that he injured his left hip at work in October 2000 and had been unemployed since that time.  The examiner documented a GAF score of 60.

A May 2001 mental health PTSD assessment notes an impression of moderate PTSD based on a clinical interview.  The reporting clinician noted that the Veteran had lots of anger, guilt, and emotional pain due to his in-service experiences.  Shortly thereafter, in June 2001, a VA physician documented the Veteran's complaint that he had difficulty concentrating, was getting anxious, panicked sometimes, and had bad dreams.  Another June 2001 treatment note indicates that the Veteran continued to have problems managing his anger.

In July 2001, the Veteran was in no acute distress and his presentation was consistent with his baseline function over the previous three-year period.  At that time, he demonstrated a degree of loose association and tangential speech that was suggestive of cognitive slippage, but the reporting psychiatrist found that this was related to the Veteran's educational level and lack of clarity about what he wants rather than undifferentiated schizophrenia.

An August 2001 VA mental health attending note indicates that the Veteran was calm and cooperative, but his speech tended to ramble and he was not focused in his thinking.  Notably, the reporting psychiatrist indicated that "[o]ne gets the impression, though, that he is not so much mentally ill as simply relaxed with very little to do and very little sense of direction or purpose . . . ."  Another August 2001 note documents the psychiatrist's belief that the Veteran had "soft signs of [a] thought disorder, including moderate paranoid ideation and a good deal of irrational, if not frankly psychotic thinking."

A September 2001 VA mental health attending note indicates that the Veteran was not sleeping well, felt anxious quite a bit, and had trouble keeping his thoughts straight.  In November 2001, his psychiatrist noted that there was no substantial change in the Veteran's mental status over the past several months.

In January 2002, the Veteran felt paranoid as though people were conspiring against him.  His cognition was not wandering as much and was much calmer at that time.

In June 2002, the Veteran's psychiatrist documented the Veteran's report that he and his wife continued to have conflicts.  His speech was rambling and tangential, he demonstrated depressed mood and restricted affect, he was alert and oriented, and he denied suicidal and homicidal ideation at that time.

VA provided an initial examination for PTSD in October 2002, at which time the Veteran reported that his family was worrying him and he had trouble thinking and organizing.  He reported that his family asked him to move and he was staying with a friend.  At that time, he had nightmares, handled stress by isolating, had no friends, and looked forward to little.  He did not have thoughts of suicide.  A mental status examination revealed that he was goal oriented, was able to organize his thoughts and express himself, spoke normally, demonstrated normal affect, had a reasonably good memory and good judgment, and did not demonstrate psychosis, delusions, hallucinations, or organicity.  The examiner assigned a GAF score of 70.

In December 2002, a VA physician reported that the Veteran had become tearful for no particular reason in recent weeks, had difficulty sleeping, and had bursts of irritability for no explainable reason.  He was assigned a GAF score of 50.

In April 2003, the Veteran reported improvement in his mood, irritability, paranoia, and sleep with medication.  He had a mildly restricted affect and was assigned a GAF score of 60.

In June 2003, the Veteran reported that he continued to have bad dreams frequently, but did not have flashbacks.  He also had "much daytime irritability and occasional paranoia that interfere[d] with his social interactions."  His mood was "better," he demonstrated mildly restricted affect, and he was negative for suicidal and homicidal ideation.  He had a GAF score of 60 at that time.

In September 2003, the Veteran had a negative depression screen.  More specifically, he denied having loss of interest in usually pleasurable things or feelings of sadness and hopelessness.

An October 2003 VA mental health outpatient note documents the Veteran's endorsement of ongoing paranoid thoughts that he was usually able to resolve after stopping to evaluate the situation.  He reported problems with impulsivity and anger, but that he was able to walk away from confrontation.  He presented as well groomed and appropriately dressed, he was alert and fully oriented, and his mood was reported as "fine."  Again, it was noted that the Veteran did not have psychomotor retardation or agitation, auditory or visual hallucinations, or suicidal or homicidal ideation.  His attention and concentration were normal, and his insight and judgment were fair to good.

A March 2004 VA mental health telephone contact note documents the Veteran's report that he was doing all right and did not endorse symptoms of depression, mood instability, nor psychosis.  The Veteran reported that he was working at that time.  Similar reports were documented in July 2004.

In August 2004, the Veteran reported having a recent family stressor and that he had become increasingly agitated and depressed.  He also reported significant insomnia.  Once again, the Veteran denied having suicidal or homicidal ideation, and he was negative for paranoia and delusions.  Shortly thereafter, in September 2004, the Veteran had a positive depression screen; he reported feeling down, depressed, or hopeless in the last month and he also reported loss of interest or pleasure in previously pleasurable things in the last month.

A November 2004 mental health interim progress note documents the Veteran's report that recent events in his family resulted in increased stress and conflict between he and his daughter.  He worried about his ability to maintain emotional control with regard to that situation and discussed his concern about escalating feelings of anger, but he denied any current homicidal ideation, intent, or plan.

In January 2005, the Veteran was admitted to a VA medical center.  At that time, he reported that he kept having "impulsive flares," he had several verbal altercations with his daughter's boyfriend, and he got his gun during the last altercation and thought about shooting him.  He denied suicidal ideation, denied perceptual disturbances, and reported that he was able to eat, dress, and groom himself without difficulty.  He presented with sad affect, depressed mood, normal and coherent speech, organized thoughts and an ability to process information, intact memory, poor impulse control, and impaired judgment (in light of his homicidal ideation).  Over the three days that followed, he denied having any homicidal ideation.

A March 2006 depression screen documents the Veteran's denial of loss of interest in usually pleasurable things or feelings of sadness and hopelessness.

In October 2006, the Veteran reported having increased symptoms of depression and anxiety because his granddaughter sustained multiple injuries when she was hit by a car.  At that time, it was noted that the Veteran had a "history of aggression toward others especially when he is under duress."

A February 2007 VA mental health trauma and recovery support group record indicates that the Veteran acted appropriately during a group meeting, was attentive/active in discussion, and did not appear to be in imminent danger to himself or others.

In March 2007, he denied having any intent to harm others, but reported having fantasies about killing his granddaughter's father.  The Veteran's wife took his gun and stored it in a lockbox.  At that time, the Veteran reported that he has been able to control himself and the reporting physician assigned a GAF score of 60.

An April 2007 VA mental health note indicates that the Veteran has reported homicidal ideation.  At that time, he reported that he was fired in 2001 due to anger management problems.  Contemporaneous therapy notes indicate that his primary concern was his temper and he continued to complain of anger management problems.  Notably, he described a number of healthy coping skills that he used to manage his anger, but found it difficult to persist with these skills when his level of anger increased.

In November 2007, the Veteran called his VA medical center to report that he physically assaulted a co-worker who bothered him over the course of several weeks, and he was fired from his job.  He denied both suicidal and homicidal ideation at that time.

VA provided another examination in November 2009 during which the Veteran denied a history of homicidal ideation and reported having sleep problems, irritability and outbursts of anger, and suicidal ideation.  With regard to the latter report, he indicated that he would not commit suicide while his mother is living.  During the examination, the Veteran reported that he had limited social contact outside of his relationship with his wife, which has been affected by his substance abuse.  He also reported feelings of detachment or estrangement from others and a restricted range of affect.  He presented with somewhat retarded psychomotor activity, but his speech and communication were of normal rate, rhythm, tone, and volume.  Additionally, his thought processes were clear, logical, linear, coherent, and goal directed; neither delusions nor hallucinations were noted; his behavior was appropriate; he was oriented in all spheres; his insight was good; and his concentration was somewhat suspect.  He was assigned a GAF score of 55.

In February 2010, it was noted that the Veteran was separated from his wife.  He also physically assaulted his wife and his granddaughter's boyfriend, but denied homicidal ideation.  He was circumstantial and vague in his thought process and demonstrated impaired concentration upon undergoing a mental status examination.

Although an October 2010 VA mental health attending note indicates that the Veteran was doing well at that time, denied having any suicidal or homicidal ideation, and presented with a low suicide risk, a November 2010 VA social work note documents the Veteran's report that he recently attempted suicide.

Symptoms similar to those reported in November 2009 were documented in a March 2011 VA examination report with the exception of a reported increase in loss of interest, greater isolation with greater detachment from others, a more restricted affect, and increased irritability.  He denied suicidal ideation at that time.

In January 2013, private psychologist Dr. J.I. reported that the Veteran's depression and anger increased and that the Veteran's anger level was elevated to thoughts of homicide.  As a result, Dr. J.I. recommended that the Veteran retire from his job, as he is not capable of returning to a stressful environment.

Notably, VA treatment records dated in late 2012 and in early 2013 note improvements in the Veteran's irritability and mood, but GAF scores of 45 and 50 were reported during that period.

In March 2013, the Veteran reported that he needs to deal with his anger issues.  A May 2013 mental health attending note documents the Veteran's report of a surge in worry, a finding that the Veteran was stable despite some chronic symptoms, and a GAF score of 50.  In August 2013, a clinician reported that the Veteran's mood was more stabilized and it was "long while" since he lost his temper and was involved in an altercation.  He denied having any current plans or intent to harm himself or others.  He was living with his wife, but was not working at that time.

An August 2013 VA examination report documents a GAF score of 60, which the examiner reported is demonstrative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Although the Veteran noted that he had good relationships with his wife and sons at that time, he also reported a strained relationship with his daughter, denied having any friends with whom he interacts on a regular basis, and denied engaging in social gatherings outside church and family gatherings.  Notably, he continued to report problems with irritability and anger outbursts, which have "gotten better" with medication and therapy, and the examiner noted that the Veteran's symptoms appeared to be consistent with his report during his previous VA compensation and pension examination, which was conducted in March 2011.

The Veteran's most recent VA examination was conducted in March 2015, at which time an examiner endorsed that the Veteran had occupational and social impairment with reduced reliability and productivity.  He had the following symptoms: depressed mood, anxiety, flattened affect, and disturbances in motivation and mood.  As to behavioral observations, the Veteran's thought process and communication skills appeared to be within normal limits, he denied having any symptoms of delusions or hallucinations, and he was cooperative, maintained good eye contact, and exhibited no inappropriate behavior.  He also denied having any suicidal or homicidal ideation, plan, or intent.

In October 2016, the Veteran's attorney submitted a diagnostic assessment report from private physician Dr. M.C. who provided a thorough report of the Veteran's psychiatric history and reported that the Veteran's thought content was positive for intermittent suicidal ideation without plan or intent and that the Veteran has occasional thoughts of homicide when someone makes him angry, but noted the Veteran's report that he would not act on these thoughts.  Notably, Dr. M.C. indicated that although the Veteran is able to communicate with his wife, family, and church members, it is extraordinarily difficult for him to do so and he struggles with those interactions.

The Board notes that multiple buddy statements that were submitted during the period on appeal support the previously acknowledged findings of detachment, irritability, and outbursts of anger.

Analysis

It is after careful review of the evidence that the Board finds that the preponderance of the evidence demonstrates that disability due to the Veteran's PTSD has approximated an initial disability rating of 70 percent for the entire period on appeal.  In so finding, the Board notes that he has reported suicidal ideation and regularly demonstrated occupational and social impairment with deficiencies at work and in family relations, judgment, and mood due to near-continuous panic or depression, impaired impulse control that has manifested as unprovoked irritability with threatened violence, and difficulty in adapting to stressful circumstances.  The Board's determination was made by considering the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this regard, the Board finds it highly probative that the Veteran's GAF scores have remained relatively consistent notwithstanding more recent reports of an improvement in his irritability and mood.

The Board acknowledges reports of homicidal ideation and a suicide attempt, but notes that the evidence does not show that the Veteran has been in persistent danger of hurting himself or others.  Further, the evidence does not show total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or similar symptoms.  Accordingly, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 70 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 100 percent disability rating is not warranted for any period on appeal.

ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 70 percent for PTSD is granted for the period on appeal.


REMAND

In September 2014, the Veteran filed a claim for a compensable rating for his bilateral hearing loss.  The RO denied this claim in July 2015 and the Veteran filed a timely notice of disagreement (NOD) in October 2015, but a Statement of the Case (SOC) has not been issued with regard to this matter.  Where, as here, there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence of an SOC, the claim remains pending.  See 38 U.S.C.A. § 7105(a) (West 2014).  Thus, remand for issuance of an SOC on this issue is needed.

Additionally, there is conflicting evidence regarding the date as of which the Veteran became too disabled to work.  For example, an April 2012 VA mental health attending note indicates that the Veteran was fired during the month prior, a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) that is dated in June 2012 indicates that he became too disabled to work in October 2011, a VA Form 21-8940 dated in May 2013 indicates that he became too disabled to work in June 2010, and an August 2013 VA PTSD examination report documents the Veteran's report that he has not worked since 2002/2003.  As such, the Board finds that VA should request that the Veteran clarify his work history and submit an updated VA Form 21-8940 on remand.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to clarify his work history and submit an updated VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in addition to any additional evidence that is relevant with regard to his claim for a TDIU.

2.  Readjudicate the claims on appeal, undertaking any additional development deemed necessary.  If any of the benefits sought on appeal remain denied, issue the appellant and his representative a Statement of the Case or Supplemental Statement of the Case and allow a reasonable period for response.  Return the matters to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


